Citation Nr: 1627940	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from October 26, 1970 to October 25, 1972 and in the Army from July 10, 1993 to July 11, 1993. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2015 the Board remanded the appeal for additional development, which has been completed.  


FINDINGS OF FACT

1.  None of the Veteran's service-connected disabilities (or any combination of such) constitute permanent and total disability due to any of the following: loss or loss of use of both lower extremities (such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of both upper extremities (such as to preclude use of the arms at or above the elbow) or both hands; a severe burn injury; or residuals of an inhalation injury.
 
2.  The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 
 
3.  The Veteran is not service-connected for amyotrophic lateral sclerosis.




CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in May 2009 and December 2010.  The claim was last readjuducated in October 2015.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, and post-service treatment records.  Moreover, neither the Veteran nor his representative has indicated that there are outstanding relevant treatment records.  VA examination and opinion reports have been secured and are associated with the claims file.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Specially Adapted Housing and Special Home Adaptation Grant 

 A veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b). 

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  The Board shall discuss the applicable regulation in terms of the pre-October 2010 provisions and then the expansion of eligibility provided by the October 2010 and September 12, 2014 amendments.
Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (prior to October 25, 2010). 

Since October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (as of October 25, 2010). 

Under the additional revised criteria, which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected amyotrophic lateral sclerosis (ALS) rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8017.  38 C.F.R. § 3.809(d) (2015).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (prior to October 25, 2010).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (as of October 25, 2010).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2015). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2015). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2015). 

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2015) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

The Veteran maintains that he is eligible for specially adapted housing or a special home adaptation grant.  He reports that he has limited mobility due to pain and imbalance secondary to his service-connected disabilities, although he has also attributed his limitations to non-service connected disabilities, including a lower back disorder, elbow pain, fibromyalgia, knee disorders and chest pain.  

Here, service connection has been established for migraine headaches, rated as 50 percent disabling; a cervical spine disability, rated as 40 percent disabling, and; a psychiatric disorder rated as 30 percent disabling.  His combined disability rating is 80 percent since February 26, 1997.  In addition, he is assigned a total rating based on individual employability due to service-connected disabilities (TDIU), effective May 26, 1996.  A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though he does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total service-connected disability based on his receipt of a TDIU.

VA physical therapy progress notes dated in May 2009 reflect treatment for continued deficits due to neck pain as well as complaints of low back and bilateral knee pain.  It was noted that he has difficulty with activities of daily living, restricted active range of motion, and decreased postural muscle strength and endurance because of the mentioned problems.  He ambulated with a cane.  

According to a June 2009 email, J.C., the Veteran's spouse, stated that she had known the Veteran since 2001 and had noticed a change in his mobility, balance, pain level, and depression.  She essentially felt that a certificate of eligibility for specially adapted housing or a special home adaptation grant would benefit the Veteran. 

According to June 2009 VA progress notes, a certified physician assistant noted the Veteran's diagnoses of degenerative disc disease and indicated that a special building grant for housing would improve this Veteran's quality of life by making activities of daily lives easier and more accessible.

An August 2010 VA treatment report noted episodes of dizziness associated with onset of coarse atrial fibrillation.

In August 2010 correspondence, a VA psychologist stated that the Veteran was under his care and opined that the Veteran's mental health would benefit from a bathroom area that is more compatible with his physical limitations.

In a December 2010 letter, the Veteran's treating VA psychiatrist wrote in support of the Veteran's claim.  The psychiatrist agreed with the Veteran that his life would be much easier and less stressful.  It was also noted that he would do better with his anxiety, depression and fibromyalgia if he could reduce the physical and psychological stress, i.e. if he is able to make the house accessible.

In a January 2011 letter, a VA neurologist stated that he supported the Veteran having a more-handicap accessible home due to his multiple physical symptoms, pain, and gait instability with falls.  

In February 2011 a VA clinician noted a history of fibromyalgia for which the Veteran required a walker to assist with ambulation.

In November 2011 a VA podiatrist noted gait disturbance and instability due to muscle weakness as a result of lumbar radiculopathy.  The podiatrist opined that considering the medical conditions found on examination the Veteran would be most benefited by same level housing.  

In an October 2012 letter, the Veteran's physical therapist stated that the Veteran had multiple joint and muscle pain complaints, along with a diagnosis of ankylosing spondylitis and chronic pain.  It was noted that he had limited shoulder active range of motion and used four wheeled-walker for ambulation and had been issued a motorized scooter for distances due to balance and pain issues.  The therapist also noted that the Veteran complained of increasing difficulty with ascending and descending his stairs as well as difficulty loading and unloading his walker from his truck.  He had been seen in physical therapy multiple times; to work on these and other issues related to pain and strength.

In a December 2014 letter, a VA nurse indicated that the Veteran had degenerative disc disease and degenerative changes in both his cervical and lumbar spine which had caused a decrease in spine mobility and significant limitation in movement such as climbing stairs.  It was also noted that the Veteran used scooter for mobility outside home and would have need of assistance for mobility for the remainder of his life time.

As there was evidence showing that the Veteran had limited range of shoulder motion due to his cervical spine disability, the Board remanded the claim in July 2015 for a VA medical opinion to clarify whether restricted shoulder movement was a manifestation of the service connected cervical spine disability and if so, whether such limitation was the equivalent of "loss of use" of the upper extremities.  The Veteran underwent a VA examination in October 2015.  The examiner diagnosed bilateral shoulder impingement syndrome and left shoulder arthritis and opined that the shoulder disorders were not caused by or a result of service or the service connected cervical spine disability, nor were these permanently aggravated by it.  The examiner based the opinion on the fact that treatment records documented insidious onset of bilateral shoulder issues and non-specific impingement in 2012.  The Veteran had ongoing chiropractic treatment for the neck without evidence of shoulder issues and had completed occupational therapy without any indication of shoulder involvement.  The current shoulder signs and symptoms were in the glenoid joint and the AC joint that was at the distal and not proximal shoulder or the shoulder girdle.  Based upon the available records and current examination the Veteran had mild osteoarthritis in the left AC joint and impingement syndrome in bilateral shoulders that was solely the natural progression of that disease in a 62 year old.  The examiner opined that the Veteran's shoulder disorders were not caused by his service-connected cervical spine issues because cervical spine issues do not cause osteoarthritis in the AC joints or impact the glenoid-humeral joint.  In any event, the examiner concluded that the Veteran's shoulder disorders did not require special adaptive housing.

The Veteran underwent VA headaches and cervical spine examinations in October 2015.  The Veteran reported non-prostrating headaches approximately four to five times a week, treated with medication.  He also reported constant and unremitting pain in the posterior cervical spine without radiation.  The neck pain was worsened by watching television without changing positions.  Following a review of the evidence and an examination of the Veteran the examiner diagnosed migraine headaches, including migraine variants, and cervical spondylosis.  The examination reports focused upon identifying the pertinent manifestations of the service-connected disabilities for establishing entitlement to specially adapted housing and the examiner, in essence, opined that it was less likely than not that the Veteran's headaches and cervical spine disability caused (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  
The examiner further opined that it was less likely that the Veteran's headaches and cervical spine disability (1) included the anatomical loss or loss of use of both hands, or was due to (2) blindness in both eyes with 5/200 visual acuity or less, (3) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (4) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (5) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  

On VA psychiatric examination in October 2015, the examiner noted that the Veteran arrived to his appointment using a scooter but he was able to leave it and walk a short distance for testing and interviewing.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's psychiatric disorder was best characterized by somatic symptom disorder with depressive elements, as opposed to depression.  The examiner explained that it appeared from the medical evidence and on examination that the Veteran's symptoms were in excess of known organic etiologies.  The Veteran's testing was relatively benign.  The MCMI 3 was likely completed with some symptom minimization but with notable elevations on the subscales of compulsive and somatoform disorder.  Given this diagnosis, the examiner opined that it did not appear at all necessary for him to have especially adapted housing or special home adaptation grant based solely upon depression. 

The Board finds that the preponderance of the evidence is against the claim because the evidence does not show that the Veteran's service-connected disabilities alone result in the loss or loss of use of one or both lower extremities, the loss or loss of use of both hands, blindness in either eye, or affect balance or propulsion to the extent contemplated for the grant of specially adapted housing or a special home adaption grant.  As discussed above, the Veteran's service-connected disabilities affect only his neck, mental health and are productive of headaches.  Although the Board is sympathetic to the Veteran's claims and contentions and his desire to improve the usability of his home, his service-connected disabilities are not of the type and do not result in the symptomatology for which specially adapted housing or a special adaptive housing grant is warranted. 

Consequently, the Board must conclude that the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for eligibility for assistance in acquiring specially adapted housing or a certificate of eligibility for assistance in acquiring a special home adaptation grant is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to specially adapted housing is denied. 

 Entitlement to a special home adaptation grant is denied.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


